UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of March 2016 (Report No. 2) Commission File Number: 000-51694 Perion Network Ltd. (Translation of registrant's name into English) 1 Azrieli Center, Building A, 4th Floor 26 HaRokmim Street, Holon, Israel 5885849 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): N/A Contents This Report on Form 6-K of the registrant is incorporated by reference into the registrant's Registration Statements on Form F-3 (Registration Nos. 333-208785 and 333-195794) and Form S-8 (Registration Nos. 333-208278, 333-203641, 333-193145, 333-192376, 333-188714, 333-171781, 333-152010 and 333-133968). This Report on Form 6-K of the registrant consists of the following documents, which are attached hereto and incorporated by reference herein. Exhibit 99.1: Unaudited interim condensed consolidated balance sheets, interim consolidated statements of operations and comprehensive income, interim consolidated statement of changes in convertible preferred stock and stockholders’ equity and interim consolidated statement of cash flows of Interactive Holding Corp. and its subsidiaries as of and for the nine months ended September 30, 2015 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Perion Network Ltd. By: /s/Limor Gershoni Levy Name:Limor Gershoni Levy Title: Corporate Secretary & General Counsel Date: March 24, 2016 Exhibit Index Exhibit 99.1: Unaudited interim condensed consolidated balance sheets, interim consolidated statements of operations and comprehensive income, interim consolidated statement of changes in convertible preferred stock and stockholders’ equity and interim consolidated statement of cash flows of Interactive Holding Corp. and its subsidiaries as of and for the nine months ended September 30, 2015
